Citation Nr: 1038958	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  06-13 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to increased ratings for diabetic peripheral 
neuropathy of the right and left upper extremities, each rated as 
10 percent disabling.

2.  Entitlement to increased ratings for diabetic peripheral 
neuropathy of the right and left lower extremities, each rated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from A July 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted service 
connection for diabetic peripheral neuropathy of the upper 
extremities and awarded separate 10 percent ratings effective May 
16, 2005; and denied ratings in excess of 20 percent for diabetic 
peripheral neuropathy of the lower extremities.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition of 
the claims as the Board finds that the current record does not 
adequately delineate for rating purposes the status and severity 
of the Veteran's service-connected diabetic peripheral neuropathy 
of the upper and lower extremities.  VA has a duty to assist in 
the development of facts pertinent to claims and VA must 
accomplish additional development of the evidence if the record 
currently before it is inadequate.  38 U.S.C.A. § 5103A (West 
2002).  VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette 
v. Brown, 8 Vet. App. 76 (1995).

The Veteran asserts that his diabetic peripheral neuropathy of 
the upper and lower extremities is more severe than currently 
evaluated.  While the Veteran was provided a VA examination in 
December 2009 in connection with his claims, the Board finds that 
examination is incomplete as the examiner failed to perform 
necessary tests to evaluate the median nerve, such as 
electromyography and nerve conduction studies.  Additionally, 
although the examiner diagnosed progressive, distal diabetic 
neuropathy in all four extremities, the examiner offered no 
statement or suggestion as to the level of severity of the 
diabetic peripheral neuropathy in each location.  The Board finds 
that the medical evidence does not contain specific findings that 
would allow the Board to find whether the disabilities result in 
mild, moderate, or some greater severity of paralysis, in 
accordance with the directly applicable rating criteria.  Bloom 
v. West, 12 Vet. App. 185 (1999)( the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects clinical data or other rationale to support the 
opinion); Miller v. West, 11 Vet. App. 345 (1998) (medical 
opinions must be supported by clinical findings in the record and 
conclusions of medical professionals which are not accompanied by 
a factual predicate in the record are not probative medical 
opinions). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to assess the severity of the diabetic 
peripheral neuropathy affecting his upper and 
lower extremities.  The examiner must review 
the claims folder and that review must be 
noted in the report.  All indicated tests and 
studies should be performed, to include 
electromyography and nerve conduction 
studies, and all findings should be set forth 
in detail.  The following inquiries must be 
addressed:

a).  Indicate all present symptoms, 
manifestations, and functional impairment 
attributable to the Veteran's service-
connected diabetic peripheral neuropathy of 
the right and left upper extremities, rated 
on the basis of neuralgia involving the 
median nerve under 38 C.F.R. § 4.124a, 
Diagnostic Code 8715 (2010).  The examiner 
should indicate in detail all impairment 
affecting sensory or motor function.  The 
examiner should indicate the degree of 
paralysis, complete or incomplete, and 
whether any neuropathy or paralysis is 
mild, moderate, moderately severe, or 
severe, for both the right and left upper 
extremities.

b).  Indicate all present symptoms, 
manifestations, and functional impairment 
attributable to the Veteran's service-
connected diabetic peripheral neuropathy of 
the right and left lower extremities, rated 
on the basis of neuralgia involving the 
ulnar nerve under 38 C.F.R. § 4.124a, 
Diagnostic Code 8716 (2010).  The examiner 
should indicate in detail all impairment 
affecting sensory or motor function.  The 
examiner should indicate the degree of 
paralysis, complete or incomplete, and 
whether any neuropathy or paralysis is 
mild, moderate, moderately severe, or 
severe, for both the right and left lower 
extremities.

2.  Then, readjudicate the claims.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case.  
Allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


